Citation Nr: 1328327	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-18 233	)     DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Antoinette Chance, Associate Counsel




INTRODUCTION

The Veteran served in the United States Army from May 1979 
to March 1987, followed by membership in National Guard 
service and Army Reserve service until September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2010 rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
service connection for a left ankle disability.

The Board notes that in addition to the paper claims file, 
there is a Virtual VA electronic claims file associated with 
the Veteran's claims. A review of the documents in the 
electronic file reveals that they are either duplicative of 
the evidence in the paper files or are irrelevant to the 
issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim and requires VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159. Such assistance includes assisting the Veteran in 
procuring service treatment records and other relevant 
treatment records, and providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In the instant case, the Veteran contends that he sustained 
an injury to his left ankle during his period of active 
service. He specifically alleges that the denial of service 
connection in the October 2010 rating decision was erroneous 
in that it was premised upon the mistaken belief that a May 
1979 in-service examination was a separation examination 
when in fact it was a delayed entry examination, and that 
his left ankle injury did not occur until after such 
examination was conducted. The Veteran further alleges that 
he was never afforded a service separation examination. 
Finally, private medical records dated in March 2010 
indicate a current left ankle diagnosis and the Veteran's 
reported history that he hyper-extended his ankle in service 
30 years prior. 

Service Treatment Records

In efforts to assist in substantiating the claim, VA sought 
to obtain the Veteran's service treatment records (STR's), 
personnel records, and relevant private treatment records. 
In January 2010, in response to a request from the RO for 
the Veteran's service treatment records, the National 
Personnel Records Center in St. Louis, Missouri (NPRC), 
notified VA that, "there are no STRs at code 13 for this 
person." In April 2010 the Veteran's personnel records, 
including a May 1979 entrance examination report, were 
obtained and associated with the file. In June 2010, in 
response to a request from the RO for the Veteran's service 
treatment records from the Records Management Center (RMC), 
VA was informed no records existed at the RMC for the 
Veteran. Finally, in July 2010, the Veteran's private 
treatment records were obtained and associated with the 
claims file.

In cases where the Veteran's service treatment records (or 
other pertinent records, for that matter) are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
or her case. O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
see also Washington v. Nicholson, 19 Vet. App. 362, 369-70 
(2005). VA also must provide an explanation to the appellant 
regarding VA's inability to obtain his or her service 
treatment records. Dixon v. Derwinski, 3 Vet. App. 261 
(1992). The Court also has held that VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile. Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 
(2000).

A Formal Finding of the Unavailability of Service Records 
was issued in June 2010. This memorandum discussed the 
various attempts made to retrieve the Veteran's outstanding 
service treatment records. VA informed the Veteran in a 
letter in July 2010 that the attempts to obtain his service 
treatment records were unsuccessful and asked him to furnish 
copies of his service treatment records or any relevant 
documents he may have in his possession and listed alternate 
documents that the Veteran could use as a substitution for 
service records. It does not appear that the Veteran 
provided the additional evidence requested or any documents, 
records or information in support of his claim. 

Given that the Veteran had Army Reserve and National Guard 
service following his period of active duty service, and in 
light of the fact that VA has a heightened duty to assist 
the Veteran in instances where records once in the 
government's control are lost or destroyed, the Board finds 
that an additional requests should be made to the National 
Guard Service, the Office of the Adjutant General, and the 
Veteran's Army Reserve unit, in an attempt to verify any 
periods of active duty or active duty for training (ACDUTRA) 
and/or inactive duty for training (INACDUTRA) and to obtain 
any pertinent service treatment records relating to the 
Veteran's alleged in-service ankle injury. Indeed, such 
requests should be made for the Veteran's outpatient records 
and his company morning reports. The RO is reminded that, in 
requesting records from Federal facilities, efforts to 
assist should continue until either the records are 
obtained, or sufficient evidence indicating that the records 
sought do not exist, or that further efforts to obtain those 
records would be futile, is received. See 38 C.F.R. § 
3.159(c)(2). If the Veteran's periods of additional active 
duty or any ACDUTRA are unverifiable, that fact should be 
documented, in writing, in the record.

VA examination

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim. A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the instant case, the Veteran has not been afforded a VA 
examination to determine whether his current ankle 
disability is related to his military service. The record 
does not contain any competent and credible evidence that is 
inconsistent with the Veteran's contention that he injured 
himself during service. Therefore, VA has no basis to 
challenge the credibility of the Veteran's allegation. 
Again, in light of the fact that VA has a heightened duty to 
assist the Veteran in this circumstance, the Board finds 
that a VA examination and medical opinion addressing the 
specific etiology of the Veteran's current disability is 
necessary to help substantiate the claim. Therefore, such 
examination is warranted in this instance. McLendon, Ibid.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran to verify his 
specific Army Reserve unit. 

2.	AFTER COMPLETION OF THE ABOVE, contact 
the Veteran's Army Reserve unit, the 
National Guard Service, and the Office 
of the Adjutant General to verify all 
periods of ACDUTRA and INACDUTRA and to 
request all service treatment/medical 
records in their possession for the 
Veteran. Associate all obtained records 
with the claims file. If such records 
are unavailable or do not exist, such 
must be certified in writing. The 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities must be adhered 
to. All efforts must be documented in 
the record, and must include specific 
requests to search and/or recall any 
archived or otherwise stored records. 

3.	AFTER COMPLETION OF THE ABOVE, schedule 
the Veteran for a VA orthopedic 
examination of his left ankle to be 
conducted by a medical provider skilled 
in the diagnosis and treatment of ankle 
disorders. The claims folder must be 
reviewed in conjunction with the 
examination. 

The examiner must assume that the 
Veteran is credible in that he 
sustained an injury to his left ankle 
prior to his separation for his initial 
period of active service in 1987, 
absent any inconsistent documentary 
evidence or statements by the Veteran 
to the contrary.

The examiner must request the Veteran 
to provide a complete history of the 
in-service injury, including all 
details that he believes are 
responsible for his current left ankle 
disability. Such narration should be 
documented in the VA examination 
report/medical opinion.

The examiner must identify any current 
disability of the left ankle, and must 
opine as to whether any such is at 
least as likely as not related to 
(caused or aggravated by) the Veteran's 
military service. 
 
A full and complete rationale for any 
opinion expressed is required. If the 
examiner feels that the requested 
opinion cannot be rendered without 
resorting to speculation, the examiner 
should state whether the need to 
speculate is caused by a deficiency in 
the state of general medical knowledge 
(i.e. no one could respond given 
medical science and the known facts) or 
by a deficiency in the record or the 
examiner (i.e. additional facts are 
required, or the examiner does not have 
the needed knowledge or training). 
Jones v. Shinseki, 23 Vet. App. 382 
(2010).

4.	Review the claims file to ensure that 
all of the foregoing requested 
development is completed, and arrange 
for any additional development 
indicated. Then readjudicate the claim 
on appeal. If the benefits sought 
remain denied, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his 
representative the requisite time to 
respond. The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.   Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


